 

Exhibit 10.6

 

 

 

 

 

 

 

 

ABIOMED, INC.

1988 EMPLOYEE STOCK PURCHASE PLAN

Dated as of March 16, 1988

As Amended and Restated June 22, 1988

As Amended November 21, 1996

As Amended and Restated May 22, 2003

As Amended and Restated September 27, 2004

As Amended June 28, 2012

As Amended and Restated February 5, 2019

 

 

 

 

 

 

 

 

8922480v3

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

1.

 

Purpose

 

1

2.

 

Eligible Employees

 

1

3.

 

Stock Subject to the Plan

 

2

4.

 

Payment Periods and Stock Options

 

2

5.

 

Exercise of Option

 

3

6.

 

Authorization for Entering Plan

 

3

7.

 

Maximum Amount and Conversion of Payroll Deductions

 

3

8.

 

Unused Payroll Deductions

 

4

9.

 

Change in Payroll Deductions

 

4

10.

 

Withdrawal from the Plan

 

4

11.

 

Issuance of Stock

 

4

12.

 

No Transfer or Assignment of Employee’s Rights

 

4

13.

 

Termination of Employee’s Rights

 

5

14.

 

Designation of Beneficiary

 

5

15.

 

Termination and Amendments to Plan

 

6

16.

 

Limitations of Sale of Stock Purchased Under The Plan

 

6

17.

 

Company’s Payment of Expenses Related to Plan

 

6

18.

 

Participating Subsidiaries

 

6

19.

 

Administration of the Plan

 

7

20.

 

Optionees Not Stockholders

 

7

21.

 

Application of Funds

 

7

22.

 

Governmental Regulation

 

7

23.

 

Transferability

 

7

24.

 

Effect of Changes of Common Stock

 

8

25.

 

Merger or Consolidation

 

8

26.

 

Withholding of Additional Federal Income Tax

 

8

27.

 

Equal Rights and Privileges

 

8

28.

 

No Right to Continued Service

 

8

29.

 

Successors and Assigns

 

8

30.

 

Entire Plan

 

8

31.

 

Applicable Law

 

9

32.

 

Severability

 

9

33.

 

Headings

 

9

34.

 

Effective Date: Approval of Stockholders

 

9

 

 

 

- i -

8922480v3

--------------------------------------------------------------------------------

 

ABIOMED, INC.

1988 EMPLOYEE STOCK PURCHASE PLAN

As Amended and Restated as of February 5, 2019

1.Purpose.  The ABIOMED, INC. 1988 Employee Stock Purchase Plan (hereinafter the
“Plan”) is intended to provide a method whereby employees of ABIOMED, INC. (the
“Company”) and participating subsidiaries will have an opportunity to acquire a
proprietary interest in the Company through the purchase of shares of the
Company’s Common Stock.  It is the intention of the Company to have the Plan
qualify as an “employee stock purchase plan” under Section 423 of the Internal
Revenue Code of 1986, as amended (the “Code”).  The provisions of the Plan
shall, accordingly, be construed so as to extend and limit participation in a
manner consistent with the requirements of that Section of the Code.

2.Eligible Employees.  

(a)All employees of the Company or any of its participating subsidiaries who
have completed three months of employment with the Company or any of its
subsidiaries on or before the first day of the applicable Payment Period (as
defined below) shall be eligible to receive options under this Plan to purchase
the company’s Common Stock (except employees in countries whose laws make
participation impractical).  In no event may an employee be granted an option if
such employee, immediately after the option is granted, owns stock possessing
five (5%) percent or more of the total combined voting power or value of all
classes of stock of the Company or of its parent corporation or a subsidiary
corporation as the terms “parent corporation” and “subsidiary corporation” are
defined in Section 424(e) and (f) of the Code.  For purposes of determining
stock ownership under this paragraph, the rules of Section 424(d) of the Code
shall apply and stock which the employee may purchase under outstanding options
shall be treated as stock owned by the employee.

(b)For the purpose of this Plan, the term employee means any person who renders
services to the Company or any of its participating subsidiaries as an employee
pursuant to an employment relationship with such employer. For purposes of the
Plan, the employment relationship shall be treated as continuing intact while
the individual is on military leave, sick leave or other leave of absence
approved by the Company or any of its participating subsidiaries that meets the
requirements of Treasury Regulation Section 1.421-1(h)(2). Where the period of
leave exceeds three (3) months, or such other period of time specified in
Treasury Regulation Section 1.421-1(h)(2), and the individual's right to
re-employment is not guaranteed by statute or contract, the employment
relationship shall be deemed to have terminated on the first day immediately
following such three-month period, or such other period specified in Treasury
Regulation Section 1.421-1(h)(2).  The term employee shall not include an
employee whose customary employment is twenty (20) hours or less per week or is
for not more than five (5) months in any calendar year, or who is classified as
an intern or co-op employee.

8922480v3

--------------------------------------------------------------------------------

 

3.Stock Subject to the Plan.  The stock subject to the options granted hereunder
shall be Common Stock, $.01 par value (the “Common Stock”), of the Company,
which may consist of shares of authorized but unissued shares, or shares
purchased by an independent trustee in the open market.  The aggregate number of
shares which may either be so issued or purchased on the open market and
purchased by eligible employees pursuant to the Plan is 850,000 shares.  The
aforesaid limitation is subject to increase or decrease by reason of stock
split-ups, reclassifications, stock dividends, changes in par value and the
like.

4.Payment Periods and Stock Options.  

(a)The six-month periods April 1 to September 30 and October 1 to March 31 are
Payment Periods during which payroll deductions will be accumulated under the
Plan, unless otherwise determined by the Committee (as defined herein), in its
discretion.  Each Payment Period includes only regular pay days falling within
it.

(b)Twice each year, on the first business day of each Payment Period, the
Company will grant to each eligible employee who is then a participant in the
Plan an option to purchase on the last day of such Payment Period at the
Exercise Price, as hereinafter provided, that number of full shares of the
Common Stock of the Company reserved for the purpose under the Plan as is
provided in the next sentence; provided and on the condition that such employee
remains eligible to participate in the Plan throughout such Payment Period.  The
number of full shares on which the employee shall receive an option for each
Payment Period shall be that number of shares as his accumulated payroll
deductions on the last day of such Payment Period will pay for at the Exercise
Price, but not more 12,500 shares of Common Stock (subject to any adjustment
pursuant to Section 24).  The Exercise Price for each Payment Period shall be
the lesser of (i) eighty-five percent (85%) of the fair market value of the
Company’s Common Stock on the first business day of the Payment Period, or (ii)
eighty-five percent (85%) of the fair market value of the Company’s Common Stock
on the last business day of the Payment Period, in either case rounded up to
avoid fractional shares.

(c)In the event of an increase or decrease in the number of outstanding shares
of Common Stock of the Company through stock split-up, reclassification, stock
dividend, change in par value or the like, an appropriate adjustment shall be
made in the number of shares and Exercise Price per share provided for under the
Plan, either by a proportionate increase in the number of shares and
proportionate decrease in the Exercise Price per share, or by a proportionate
decrease in the number of shares, and a proportionate increase in the Exercise
Price per share, as may be required to enable an eligible employee who is then a
participant in the Plan as to whom an option is exercised on the last day of any
then current Payment Period to acquire such number of full shares as his
accumulated payroll deductions on such date will pay for at the adjusted
Exercise Price.

(d)For purposes of this Plan the term “fair market value” means the closing
price of the Common Stock of the Company on the NASDAQ Stock Market.

(e)For purposes of this Plan, the term “business day” as used herein means a day
on which there is trading on the NASDAQ Stock Market or such other national
securities exchange as shall be designated by the Board of Directors pursuant to
the preceding paragraph.

- 2 -

8922480v3

--------------------------------------------------------------------------------

 

(f)No employee shall be granted an option which permits his rights to purchase
Common Stock under the Plan and any similar plans of the Company or any parent
or subsidiary corporations to accrue at a rate which exceeds $25,000 of fair
market value of such stock (determined at the time such option is granted) for
each calendar year in which such option is outstanding at any time.  The purpose
of the limitation in the preceding sentence is to comply with and shall be
construed in accordance with Section 423(b)(8) of the Code.

5.Exercise of Option.  Each eligible employee who continues to be a participant
in the Plan on the last business day of a Payment Period shall be deemed to have
exercised his option on such date and shall be deemed to have purchased from the
Company such number of full shares of Common Stock reserved for the purpose as
his accumulated payroll deductions on such date will pay for at such Exercise
Price.  Except as provided for in Section 13(c), if a participant is not an
employee on the last business day of and throughout a Payment Period, he shall
not-be entitled to exercise his option.  All options issued under the Plan
shall, unless exercised as set forth herein, expire at the end of the last
business day of the Payment Period during which such options were issued.

6.Authorization for Entering Plan.  

(a)An eligible employee may enter the Plan by filling out, signing and
delivering to the Committee (as hereinafter defined) an Authorization stating
the amounts to be deducted regularly from his pay. Such Authorization may only
be effective as of the Payment Period next succeeding the date on which it is
filed, and must be received by the Committee at least ten (10) business days
before the beginning date of such Payment Period.

(b)The Company will accumulate and hold for the employee’s account the amounts
deducted from his pay.  No interest will be paid thereon.  Participating
employees may not make any separate cash payments into their account.

(c)Unless an employee files a new Authorization or withdraws from the Plan, his
deductions and purchases under the Authorization he has on file under the Plan
will continue as long as the Plan remains in effect.  An employee may increase
or decrease the amount of his payroll deductions as provided by Section 9
hereof, by filling out, signing and delivering to the Committee a new
Authorization.  Such new Authorization must be received by the Committee at
least ten (10) business days before the beginning date of the next succeeding
Payment Period.

7.Maximum Amount and Conversion of Payroll Deductions.  

(a)An employee may authorize payroll deductions in an amount equal to at least
1% but not more than 10% (or other such maximum percentage as the Committee may
establish from time to time) of his base salary, regular wages and commissions;
provided, however, that the percentage shall be reduced as necessary to meet the
requirements of Section 4(f) hereof.

(b)Payroll deductions made in any currency other than U.S. dollars will be
converted to U.S. dollars on or prior to the last business day of a Payment
Period using the prevailing exchange rate in effect at the time such conversion
is performed, as determined by the Committee.

- 3 -

8922480v3

--------------------------------------------------------------------------------

 

8.Unused Payroll Deductions.  Only full shares of Common Stock may be
purchased.  Any balance remaining in an employee’s account after a purchase will
be reported to the employee and will be carried forward to the next Payment
Period.  However, in no event will the amount of the unused payroll deductions
carried forward from a Payroll Period exceed the Exercise Price per share for
that Payment Period.  If for any Payment Period the amount of unused payroll
deductions should exceed the Exercise Price per share, the amount of the excess
for any participant shall be refunded to such participant, without interest.

9.Change in Payroll Deductions.  Deductions may be decreased, but not increased,
once in a Payment Period.  A new Authorization will be required, and must be
received by the Committee at least four (4) business days prior to the payroll
period in which such change in deductions will take effect.  New authorizations
received by the Committee after such date will take effect in the next
succeeding payroll period.

10.Withdrawal from the Plan.  

(a)An employee may withdraw from the Plan and withdraw all but not less than all
of the payroll deductions credited to his account under the Plan at any time
prior to the last business day of each Payment Period by delivering a Withdrawal
Notice to the Committee, in which event the Company will promptly refund without
interest the entire balance of such employee’s deductions not theretofore used
to purchase stock under the Plan.

(b)An employee who withdraws from the Plan shall be treated as an employee who
has never entered the Plan; the employee’s rights under the Plan will be
terminated and no further payroll deductions will be made.  To reenter, such an
employee must file a new Authorization at least ten (10) business days before
the beginning date of the next Payment Period which cannot, however, become
effective before the beginning of the next Payment Period following his
withdrawal.

11.Issuance of Stock.  As soon as reasonably practicable after each Payment
Period, the Company will arrange the delivery to employees of the Common Stock
purchased upon exercise of his option in a form determined by the Committee (in
its sole discretion) and pursuant to rules established by the Committee. The
Company may permit or require that shares be deposited directly with a broker
designated by the Company or to a designated agent of the Company, and the
Company may utilize electronic or automated methods of share transfer. The
Company may require that shares be retained with such broker or agent for a
designated period of time and/or may establish other procedures to permit
tracking of disqualifying dispositions of such shares. No employee will have any
voting, dividend, or other stockholder rights with respect to shares of Common
Stock subject to any option granted under the Plan until such shares have been
purchased and delivered to the employee as provided in this Section 11.

12.No Transfer or Assignment of Employee’s Rights.  An employee’s rights under
the Plan are his alone and may not be transferred or assigned to, or availed of
by, any other person (other than by will or the laws of descent).  Any option
granted to an employee may be exercised only by him.

- 4 -

8922480v3

--------------------------------------------------------------------------------

 

13.Termination of Employee’s Rights.  

(a)Except as set forth in the last paragraph of this Section 13, an employee’s
rights under the Plan will terminate when he ceases to be an employee because of
retirement, resignation, lay-off, discharge, death, change of status, failure to
remain in the customary employ of the Company for greater than twenty (20) hours
per week, or for any other reason.  A Withdrawal Notice will be considered as
having been received from the employee on the day his employment ceases, and all
payroll deductions not used to purchase stock will be refunded.

(b)If an employee’s payroll deductions are interrupted by any legal process, a
Withdrawal Notice will be considered as having been received from him on the day
the interruption occurs.

(c)Upon termination of the participating employee’s employment because of his
death, his beneficiary (as defined in Section 14) shall have the right to elect,
by written notice given to the Committee prior to the expiration of the thirty
(30) day period commencing with the date of the death of the employee, but not
later than the last date of the Payment Period, either (i) to withdraw, without
interest, all of the payroll deductions credited to the employee’s account under
the Plan, or (ii) to exercise the employee’s option for the purchase of shares
of Common Stock on the last day of the Payment Period next following the date of
the employee’s death for the purchase of that number of full shares of Common
stock reserved for the purpose of the Plan which the accumulated payroll
deductions in the employee’s account at the date of the employee’s death will
purchase at the applicable Exercise Price, and any excess in such account (in
lieu of fractional shares) will be returned to said beneficiary.  In the event
that no such written notice of election shall be duly received by the Committee,
the beneficiary shall automatically be deemed to have elected to withdraw the
payroll deductions credited to the employee’s account at the date of the
employee’s death and the same will be paid promptly to said beneficiary, without
interest.

14.Designation of Beneficiary.  A participating employee may file a written
designation of a beneficiary who is to receive any Common Stock and/or cash in
case of his death.  Such designation of beneficiary may be changed by the
employee at any time by written notice.  Upon the death of a participating
employee and upon receipt by the Company of proof of the identity and existence
at the employee’s death of a beneficiary validly designated by him under the
Plan, the Company shall deliver such Common Stock and/or cash to such
beneficiary.  In the event of the death of a participating employee and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such employee’s death, the Company shall deliver such Common Stock
and/or cash to the executor or administrator of the estate of the employee, or
if, to the knowledge of the Company, no such executor or administrator has been
appointed, the Company, in its discretion, may deliver such Common Stock and/or
cash to the spouse or to any one or more dependents of the employee as the
Company may designate.  No beneficiary shall, prior to the death of the employee
by whom he has been designated, acquire any interest in the Common Stock or cash
credited to the employee under the Plan.

- 5 -

8922480v3

--------------------------------------------------------------------------------

 

15.Termination and Amendments to Plan.

(a)The Plan may be terminated at any time and for any reason by the Company’s
Board of Directors.  If the Plan is terminated, the Committee may elect to
terminate all outstanding Payment Periods either immediately or once shares of
Common Stock have been purchased on the last day of the Payment Period (or, in
the discretion of the Committee, on an earlier date) or permit Payment Periods
to expire in accordance with their terms. If at any time shares of Common Stock
reserved for the purposes of the Plan remain available for purchase but not in
sufficient number to satisfy all then unfilled purchase requirements, the
available shares shall be apportioned among participating employees in
proportion to their options.  Upon termination of the Plan, all payroll
deductions not used to purchase Common Stock will be refunded to employees as
soon as administratively practicable.

(b)The Board of Directors also reserves the right to amend the Plan from time to
time in any respect; provided, however, that if necessary to maintain the
qualification of the Plan under Section 423 of the Code, such amendment shall be
subject to the approval of the stockholders of the class A Common Stock and the
Common Stock shall vote as a single class in accordance with the Company’s
Certificate of Incorporation. Except to the extent that the affirmative vote of
a majority of all votes entitled to be cast may be required by the Code, the
affirmative vote of a majority of the votes actually cast shall be sufficient
for approval.  The Board of Directors may submit any amendment to stockholders
if it determines appropriate in order to qualify the Plan under Rule 16b-3 under
the Securities Exchange Act of 1934.

16.Limitations of Sale of Stock Purchased Under The Plan.  

(a)The Plan is intended to provide eligible employees an opportunity to acquire
the Company’s Common Stock for investment.  The Company does not intend to
restrict or influence any employee with respect to the resale of the Common
Stock purchased under the Plan, and an employee may sell Common Stock purchased
under the Plan at any time, subject to such restrictions as may be required by
applicable securities laws and the Company’s insider trading policy.

(b)Notwithstanding paragraph (a), because of  certain Federal tax
requirements,  each employee, by entering the Plan, will agree promptly to give
the Company notice of any Common Stock disposed of within two years after the
date of the last day of the Payment Period during which the Common Stock was
purchased, showing the number of such shares disposed of.  The employee assumes
the risk of any market fluctuations in the price of such Common Stock.

17.Company’s Payment of Expenses Related to Plan.  The Company will bear all
costs of administering and carrying out the Plan, other than any brokerage
commissions incurred by participating employees.

18.Participating Subsidiaries.  The term “participating subsidiaries” shall mean
any subsidiary of the Company which is designated by the Board of Directors to
participate in the Plan.  The Board of Directors shall have the power to make
such designation before or after the Plan is approved by the stockholders.

- 6 -

8922480v3

--------------------------------------------------------------------------------

 

19.Administration of the Plan.  

(a)The Plan shall be administered by the Compensation Committee appointed by the
Board of Directors of the Company (the “Committee”).  The Board of Directors may
from time to time remove members from, or add members to, the
Committee.  Vacancies on the Committee, howsoever caused, shall be filled by the
Board of Directors.  The Committee shall select one of its members as Chairman,
and shall hold meetings at such times and places as it may determine.  Acts by a
majority of the Committee, or acts reduced to or approved in writing by a
majority of the members of the Committee, shall be the valid acts of the
Committee.

(b)The interpretation and construction by the Committee of any provisions of the
Plan or of any option granted under it shall be final unless otherwise
determined by the Board of Directors.  The Committee may from time to time adopt
such rules and regulations for carrying out the Plan as it may deem best.  No
member of the Board of Directors or the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any option
granted under it.  No member of the Committee shall be eligible to participate
in the Plan while serving as a member of the Committee.

(c)The Committee may delegate to an appropriate department of the Company or to
any third party responsibility for any ministerial actions, including the day to
day administration of the Plan.

20.Optionees Not Stockholders.  Neither the granting of an option to an employee
nor the deductions from his pay shall constitute such employee a stockholder of
the shares covered by an option until such shares have been purchased by and
issued to him.

21.Application of Funds.  The proceeds received by the Company from the sale of
Common Stock pursuant to options granted under the Plan may be used for any
corporate purposes, and the Company shall not be obligated to segregate
participating employees’ payroll deductions.

22.Governmental Regulation.  The Company’s obligation to sell and deliver shares
of the Company’s Common Stock under this Plan is subject to the approval of any
governmental authority required in connection with the authorization, issuance
or sale of such stock.  In this regard, the Board of Directors may, in its
discretion, require as a condition to the exercise of any option that a
Registration Statement under the Securities Act of 1933, as amended, with
respect to the shares of Common Stock reserved for issuance upon exercise of the
option shall be effective.

23.Transferability.  Neither payroll deductions credited to an employee’s
account nor any rights with regard to the exercise of an option or to receive
stock under the Plan may be assigned, transferred, pledged, or otherwise
disposed of in any way by the employee.  Any such attempted assignment,
transfer, pledge, or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10.

- 7 -

8922480v3

--------------------------------------------------------------------------------

 

24.Effect of Changes of Common Stock.  If the Company should subdivide or
reclassify the Common Stock which has been or may be optioned under the Plan, or
should declare thereon any dividend payable in shares of such Common Stock, or
should take any other action of a similar nature affecting such Common Stock,
then the number and class of shares of Common Stock which may thereafter be
optioned (in the aggregate and to any individual participating employee) shall
be adjusted accordingly.

25.Merger or Consolidation.  If the Company should at any time merge into or
consolidate with another corporation, the Board of Directors may, at its
election, either (a) terminate the Plan and refund without interest the entire
balance of each participating employee’s payroll deductions, or (b) entitle each
participating employee to receive on the last day of the Payment Period upon the
exercise of such option for each share of Common Stock as to which such option
shall be exercised the securities or property to which a holder of one share of
the Common Stock was entitled upon and at the time of such merger or
consolidation, and the Board of Directors shall take such steps in connection
with such merger or consolidation as the Board of Directors shall deem necessary
to assure that the provisions of this Section 25 shall thereafter be applicable,
as nearly as reasonably possible.  A sale of all or substantially all of the
assets of the Company shall be deemed a merger or consolidation for the
foregoing purposes.

26.Withholding of Additional Federal Income Tax.  The Company, in accordance
with Section 3402(a) of the Code, and the Regulations and Rulings promulgated
thereunder, will withhold from the wages of participating employees, in all
payroll periods following and in the same calendar year as the date on which
compensation is deemed received by the employee, additional income taxes in
respect of the amount that is considered compensation includable in the
employee’s gross income.

27.Equal Rights and Privileges.  Notwithstanding any provision of the Plan to
the contrary and in accordance with Section 423 of the Code, all employees who
are granted options under the Plan shall have the same rights and privileges.

28.No Right to Continued Service.  Neither the Plan nor any compensation paid
hereunder will confer on any employee the right to continue as an employee or in
any other capacity.

29.Successors and Assigns.  The Plan shall be binding on the Company and its
successors and assigns.

30.Entire Plan.  This Plan constitutes the entire plan with respect to the
subject matter hereof and supersedes all prior plans with respect to the subject
matter hereof.

- 8 -

8922480v3

--------------------------------------------------------------------------------

 

31.Applicable Law.  The laws of the Commonwealth of Massachusetts shall govern
all questions concerning the construction, validity and interpretation of the
Plan, without regard to such state's conflict of law rules.

32.Severability.  If any provision of the Plan shall for any reason be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and the Plan shall be construed as if such
invalid or unenforceable provision were omitted.

33.Headings.  The headings of sections herein are included solely for
convenience and shall not affect the meaning of any of the provisions of the
Plan.

34.Effective Date: Approval of Stockholders.  

(a)The Plan shall be effective as of the date that it is adopted by the Board of
Directors.  The Plan shall be submitted to the stockholders for their approval,
which approval is intended to occur within twelve months after the date the Plan
is adopted by the Board of Directors.

(b)The Plan was adopted by the Board of Directors on March 16, 1988 and was
subsequently amended on June 22, 1988, November 21, 1996, May 22, 2003,
September 27, 2004, June 28, 2012 and February 5, 2019.

 

- 9 -

8922480v3